Citation Nr: 1021222	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-02 081	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a thoracolumbar 
spine disorder.

3.  Entitlement to service connection for bilateral hearing 
loss disability.

4.  Entitlement to service connection for a chronic prostate 
disorder.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from December 1958 to 
September 1964 and from December 1964 to June 1978.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  In January 2010, the Board denied the Veteran's claims of 
entitlement to service connection for a cervical spine 
disorder, bilateral hearing loss disability, and a chronic 
prostate disorder; it remanded the claim of entitlement to 
service connection for a thoracolumbar spine disorder for 
additional development.

2.  On April 29, 2010, the Board was notified that the 
appellant died in June 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board lacked 
jurisdiction to adjudicate the merits of this appeal; thus, 
the January 2010 decision must be vacated, and the appeal 
dismissed.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§§ 20.904, 20.1302 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009).

On January 25, 2010, the Board issued a decision wherein the 
veteran's claims of entitlement to service connection for a 
cervical spine disorder, bilateral hearing loss disability, 
and a chronic prostate disorder were denied; and a claim of 
entitlement to service connection for a thoracolumbar spine 
disorder was remanded.  Thereafter, the Board was notified 
that the veteran had died in June 2008.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).

As the veteran died before the Board denied the claim in 
January 2010, the Board had no jurisdiction to adjudicate the 
veteran's claim.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In Landicho v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's action and dismiss the appeal.  The vacatur of 
the Board's January 25, 2010 decision and dismissal of the 
appeal on these grounds ensures that the action ordered by 
the Board and the underlying decision by the RO have no 
preclusive effect in the adjudication of any accrued benefits 
claims derived from the veteran's entitlements, and which may 
ensue in the future.

Therefore, consistent with the Court's reasoning set forth in 
Landicho, supra, and to accord due process, the Board will 
vacate its January 25, 2010 decision.  38 C.F.R. § 20.904(a) 
(2009).  Furthermore, as noted, this appeal on the merits has 
become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2009).  


ORDER

The Board's January 2010 decision is vacated.

The appeal is dismissed.



	                        
____________________________________________
	MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


